Title: [September 1765]
From: Washington, George
To: 




4. Began to Pull the Seed Hemp but it was not sufficiently ripe.
 




5.6.7.9.
}
Sowed Turneps behind the Garden.


Getting of Fodder at Mill & Muddy H.
 


15. To this date my Carpenters had in all worked 82 days on my Schooner.


   
   The schooner, apparently built at Mount Vernon, was finished and rigged by Dec. 1765 and launched the following February.



 


22. This Week they workd 22 days upon her.


   
   Here GW means man-days. Hence, if four of the six slave carpenters GW had in 1765 worked a 5½-day workweek they would have put in 22 man-days for that week.



 


23. Began to sow Wheat from Colo. Colvils in Peach Orchard, & finishd 24th.—4 Bushls.
Began to cut my Meadows at Hell hole & Creek.


   
   Col. Thomas Colvill (d. 1766), of Cecil County, Md., had inherited Cleesh, on the south side of Great Hunting Creek, from his brother John (d. 1756).



 


24. Took up Flax which had been in Water since the 12th. viz. 12 days.

   
   
   flax: Linum usitatissimum. Arthur Young chided GW 19 May 1789 for wasting his time with flax. “What in the name of wonder can you do with flax? Not make linnen I hope; buy from England, from France, from Russia, anywhere rather than employ a soul in fabrics while wastes surround you by millions” (DLC:GW).



 


25. Hempseed seems to be in good order for getting—that is of a proper ripeness—but oblige to desist to pull my fodder.
 


26. Began to get fodder at Doegs Run & River Plantn.—rather too dry.
 


28. This Week my Carpenters workd 22 day’s upon my Schooner. And John Askew 3 days upon her.

   


   
   GW revised his contract with his joiner Askew in April 1764, now paying him per diem at the rate of £4 per month. In Dec. 1765 Askew agreed to supervise GW’s slave carpenters for an annual salary of £35 per year plus some provisions and to pay GW £7 10s. per year for rent. Askew’s employment ended in the spring of 1767.



